NOT DESIGNATED FOR PUBLICATION


                          STATE OF LOUISIANA


                           COURT OF APPEAL


                              FIRST CIRCUIT



                             NO. 2021 CA 0740




                           ALICE M. PIDGEON


                                  VERSUS


                EAST BATON ROUGE SHERIFF' S OFFICE



                                   Judgment Rendered.       MAR 16 2022




                             Appealed from the
                         19th Judicial District Court
                  In and for the Parish of East Baton Rouge
                             State of Louisiana
                             Case No. C656417


               The Honorable William Morvant, Judge Presiding




G. Karl Bernard                           Counsel for Plaintiff/Appellant
New Orleans, Louisiana                    Alice M. Pidgeon


Ashley M. Caruso                          Counsel for Defendant/Appellee

Mary G. Erlingson                         Sid J. Gautreaux, III, in his official
Lee J. Ledet                              capacity as Sheriff of East Baton
Baton Rouge, Louisiana                    Parish




         BEFORE: McCLENDON, WELCH, AND THERIOT, JJ.
THERIOT, J.


         Alice M. Pidgeon (" Ms. Pidgeon")    appeals the summary judgment by the

Nineteenth Judicial District Court, which was granted in favor of the appellee, Sid

J. Gautreaux, III,   in his official capacity as Sheriff of East Baton Rouge Parish

  Sheriff Sid Gautreaux"), and dismissed Ms. Pidgeon' s claims with prejudice. For


the following reasons, we affirm.

                   FACTUAL AND PROCEDURAL HISTORY


         Ms. Pidgeon is an African American female born on January 9,     1966. She


began her employment with the East Baton Rouge Sheriff' s Office (" EBRSO")       as




a deputy in corrections in January 2005.       She was promoted to Corporal,    and




subsequently promoted to Sergeant in 2012. At the time of the incident that is the

subject of this lawsuit, Ms. Pidgeon was a sergeant. As a sergeant, Ms. Pidgeon


had supervisory authority over the corporals and the deputies who worked the C -

Shift.


         On June 11,   2015, Ms. Pidgeon put her forearm around a subordinate


deputy' s neck in a chokehold manner in the lobby of the prison before a shift

briefing. Ms. Pidgeon did not release the chokehold until the subordinate deputy

stuck her key into Ms. Pidgeon' s forearm. The subordinate deputy left the lobby in

tears and went to her vehicle to call Ms. Pidgeon' s supervisor, Lieutenant Harris,


to discuss what had transpired. At about the same time, Ms. Pidgeon found


Lieutenant Harris in person and informed him about the incident. Lieutenant Harris


spoke again with the subordinate deputy about the incident in person later that

night.



         On September 30, 2015, Warden Grimes learned of the incident and directed


Captain Peters to investigate the matter. Captain Peters discussed the incident with


Lieutenant Harris. Lieutenant Harris wrote a report and submitted it to Captain


Peters. After Captain Peters' investigation, he recommended that Ms. Pidgeon be



                                          2
demoted and suspended for five days for violating Policy and Procedure 01- 01. 35,

    Relations with Commissioned Officers."'


          The recommendation from Captain Peters went up the chain of command to

Warden        Grimes.     Warden      Grimes      determined      that   Ms.    Pidgeon' s     conduct




constituted a violent act by a supervisor upon a subordinate employee within her

chain of command. Warden Grimes found that Ms. Pidgeon violated Policy and

Procedure 03- 15, " Violence in the Workplace."' Warden Grimes recommended to


Colonel McLeary that Ms. Pidgeon be terminated. On October 2, 2015, Colonel

McLeary terminated Ms. Pidgeon' s employment with EBRSO based on her

violations of Policy and Procedure 01- 01. 35 and 03- 15.

          On February 10, 2016, Ms. Pidgeon submitted a Charge of Discrimination to

the Equal Employment Opportunity Commission (" EEOC"),                         and on December 19,


2016, the EEOC issued a Notice of Right to Sue to Ms. Pidgeon. In March 2017,


1
    Policy and Procedure 01- 01. 35 provides: " A deputy shall never behave disrespectfully or use
threatening or insulting language toward any other officer engaged in the execution of his
position or duties. Deputies shall never draw or lift a weapon toward, offer violence against,
strike or attempt to strike another officer."


2
    Policy and Procedure 03- 15 provides, in pertinent part:

          03- 15. 01 PURPOSE
          The [ EBRSO] promotes a safe []       environment for its employees. The Office is
          committed to working with its employees to maintain a work environment free
          from violence, threats of violence, harassment, intimidation and other disruptive
          behavior.


          03- 15. 03 POLICY
          It is the Office' s policy to promote a safe environment for its employees and to
          communicate the attitude that violent behavior will not be tolerated[.]
          All reports of violence, threats, harassment, intimidation, or other disruptive
          behavior in the workplace will be taken seriously and appropriately dealt with[.]
          Inappropriate behavior can include        oral   or written statements,   gestures   or

          expressions to communicate a direct/indirect threat of physical harm[.]
          Any employee who commits an act of violence may be removed from the
          premises and may be subject to disciplinary action and/ or criminal penalties. The
          perpetrator shall be held accountable regardless of employment, position, or
          status[.]

          Any employee who reports a threat of violence, violence, or assists the Office in
          an investigation of such shall not be retaliated against[.]
          Employees should not ignore violent, threatening, harassing, intimidating, or
          other disruptive behavior. Employees who do shall report the behavior to a
          supervisor. Behavior requiring immediate attention should be addressed by a
          commissioned deputy or law enforcement if available and appropriate.



                                                     N
Ms. Pidgeon filed a petition for damages against EBRSO. The petition alleged that


EBRSO violated Louisiana Employment Discrimination Laws by engaging in

unlawful employment practices consisting of intentional discriminatory treatment

of Ms. Pidgeon. Ms. Pidgeon contended that EBRSO discriminated against her due


to her gender, race, and age. In December 2017, EBRSO filed an answer and a


peremptory exception raising the objection of no cause of action. The hearing on

the peremptory exception raising the objection of no cause of action was set for

April 23, 2018.   After the hearing, the trial court sustained EBRSO' s exception

raising the objection of no cause of action and dismissed EBRSO.

      On April 27, 2018, Ms. Pidgeon was granted leave to file her first amended


petition for damages. In her first amended petition, Ms. Pidgeon substituted Sheriff


Sid Gautreaux as a defendant in the place of EBRSO. Sheriff Sid Gautreaux filed a


motion for summary judgment on November 2, 2020.

      A hearing was held on the motion for summary judgment on April 26, 2021.

In regards to Ms. Pidgeon' s allegations of racial discrimination, the trial court


found that Ms. Pidgeon established that she was a member of the protected class,


she was qualified for the position, and she was terminated from the position.


However, the trial court found that Ms. Pidgeon did not establish that she was


replaced by someone outside of the protected class since she was replaced by an

African American person who was also a member of the protected class. Next, as


to her claim of age discrimination, the trial court found that Ms. Pidgeon did not


address whether age was a factor in her termination and there was nothing in the

record that showed that age was a factor in the termination. Thus, the trial court did


not determine whether Ms. Pidgeon was terminated from her employment due to


her age in making its ruling.

      Last, as to her claim of gender discrimination, the trial court found that Ms.


Pidgeon made a prima facie showing that gender played a part in her termination.


                                          4
The burden then shifted to Sheriff Sid Gautreaux to establish a non-discriminatory

reason why Ms.        Pidgeon    was   terminated.    The      trial   court found the   non-


discriminatory reason for Ms. Pidgeon' s termination was the incident wherein she

placed a subordinate officer in a chokehold, which was determined to be a violent

act with use of force. The trial court indicated that the burden then went back to


Ms. Pidgeon to establish that the non-discriminatory reason was a pretext. After

reviewing the evidence including the affidavits of Ms. Pidgeon and the subordinate

officer, the trial court found that there was a non- discriminatory reason for Ms.

Pidgeon' s termination and the non- discriminatory reason was not a pretext. The

trial court granted summary judgment in favor of Sheriff Sid Gautreaux and

dismissed Ms. Pidgeon' s claims with prejudice. It is from this judgment that Ms.

Pidgeon appeals.


                               ASSIGNMENT OF ERROR


       Ms.   Pidgeon contends that the trial court erred in granting summary

judgment in favor of Sheriff Sid Gautreaux as to Ms. Pidgeon' s gender based

discrimination claim.


                               STANDARD OF REVIEW


      A motion for summary judgment is a procedural device used when there is

no genuine issue of material fact for all or part of the relief prayed for by a litigant.

Murphy v. Savannah, 2018- 0991 ( La. 5/ 8/ 19),      282 So. 3d 1034, 1038 ( per curiam).


After an opportunity for adequate discovery, a motion for summary judgment shall

be granted if the motion, memorandum, and supporting documents show there is

no genuine issue as to material fact and the mover is entitled to judgment as a


matter of law. La. C. C. P. art. 966A( 3).   The only documents that may be filed in

support of or in opposition to the motion are pleadings, memoranda, affidavits,


depositions,    answers   to    interrogatories,   certified     medical    records,   written




stipulations,   and admissions. La. C. C. P. art. 966A( 4). However, the court shall



                                             5
consider any documents filed in support of or in opposition to the motion for

summary judgment to which no objection is made. La. C. C. P. art. 9661)( 2).

      The burden of proof on a motion for summary judgment rests with the

mover. La. C. C. P. art. 966D( 1). Nevertheless, if the mover will not bear the burden


of proof at trial on the issue that is before the court on the motion for summary

judgment, the mover' s burden on the motion does not require him to negate all


essential elements of the adverse party' s claim, action, or defense, but rather to

point out to the court the absence of factual support for one or more elements


essential to the adverse party' s claim, action, or defense. La. C. C.P. art. 9661)(      1).


      Appellate courts review evidence de novo under the same criteria that

govern    the   trial   court' s   determination   of    whether    summary     judgment        is


appropriate. Leet v. Hospital Service District No. I of East Baton Rouge Parish,

2018- 1148 ( La. App. 1st Cir. 2/ 28/ 19), 274 So. 3d 583, 587. In ruling on a motion

for summary judgment, the court' s role is not to evaluate the weight of the

evidence or to make a credibility determination, but instead to determine whether

or not there is a genuine issue of material fact. Collins v. Franciscan Missionaries


of Our Lady Health System, Inc.,        2019- 0577 (    La. App. 1st Cir. 2/ 21/ 20),   298 So.


3d 191,   194, writ denied, 2020- 00480 ( La. 6/ 22/ 20), 297 So. 3d 773. A genuine


issue is one as to which reasonable persons could disagree; if reasonable persons


could reach only one conclusion, summary judgment is appropriate. Collins, 298

So. 3d at 194- 195. A fact is "    material"
                                               when its existence or nonexistence may be

essential to plaintiff' s cause of action under the applicable theory of recovery.

Simply put, a "   material"
                              fact is one that would matter at a trial on the merits. Any

doubt as to a dispute regarding a material issue of fact must be resolved against

granting the motion and in favor of a trial on the merits. Collins, 298 So. 3d at 195.




                                               M
                                        DISCUSSION


       Ms.   Pidgeon contends that the trial court erred in granting summary

judgment in favor of Sheriff Sid Gautreaux as to Ms. Pidgeon' s gender based

discrimination claim.'       Louisiana Revised Statutes 23: 332 governs intentional


discrimination in employment and states in relevant part:


       A. It shall be unlawful discrimination in employment for an employer
       to engage in any of the following practices:

        1) Intentionally fail or refuse to hire or to discharge any individual, or
       otherwise to intentionally discriminate against any individual with
       respect    to   compensation,     or     terms,     conditions,    or   privileges    of

       employment, because of the individual' s race, color, religion, sex, or
       national origin.



        2) Intentionally limit, segregate, or classify employees or applicants
       for employment in any way which would deprive or tend to deprive
       any individual of employment opportunities, or otherwise adversely
       affect    the   individual' s   status    as   an    employee,      because   of     the
       individual' s race, color, religion, sex, or national origin.


Ms. Pidgeon must show that her gender played a part in the termination of her


employment.       Based    on   the    commonality         between       federal   and    state   anti-



discrimination laws,      state courts may appropriately consider a federal court' s

interpretation of federal statutes to resolve similar questions concerning Louisiana

statutes and the proper burden of proof sequence. Baldwin v. Board ofSupervisors

for University ofLouisiana System, 2019- 0811 ( La. App. 1 st Cir. 2/ 21/ 20),               299 So.


3d 105, 108, writ denied, 2020- 00788 ( La. 10/ 14/ 20), 302 So. 3d 1118. Gender


discrimination may be established through either direct or circumstantial evidence.

Rachid v. Jack in the Box, Inc., 376 F. 3d 305, 309 ( 5th Cir. 2004). The type of


evidence determines the framework to be used in analyzing Ms. Pidgeon' s claim.

See Trans World Airlines, Inc. v. Thurston, 469 U.S. 111, 105 S. Ct. 613, 83 L. Ed.


2d 523 ( 1985).




3 In her petition, Ms. Pidgeon filed her lawsuit against Sheriff Sid Gautreaux based on race,
gender, and age discrimination. We note she has not appealed the trial court' s ruling on race or
age discrimination.



                                                  7
       In cases which rely on circumstantial evidence of intentional discrimination,

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d

668 ( 1973),    establishes the procedural framework for analyzing motions for

summary judgment. Under the McDonnell Douglas framework, Ms. Pidgeon must

first establish a prima facie case of discrimination. See Willis v. Coca Cola


Enterprises, Inc., 445 F. 3d 413, 420 ( 5th Cir. 2006). To establish a prima facie


case of discrimination, Ms. Pidgeon must show that: ( 1)                     she is a member of a


protected class; (   2) she was qualified for her position; ( 3)             she suffered an adverse



employment action;       and (   4)   she was replaced by someone outside the protected

class. See Rogalski v. Education Management, Inc.,                  2016- 0334 ( La. App. 1 st Cir.

1/ 3/ 17), writ denied, 2017- 0249 ( La. 3/ 31/ 17), 217 So. 3d 363.


       If Ms.    Pidgeon     establishes     a     prima    facie     case    of   discrimination,         a



presumption     of discrimination        arises,   and     the   burden       shifts   to    Sheriff Sid


Gautreaux to produce a legitimate, non-discriminatory reason for the challenged

actions. Guidry v. Glazer's Distributors ofLouisiana, Inc., 2010- 218 ( La. App. 3rd

Cir. 11/ 3/ 10), 49 So. 3d 586, 590. If the employer produces a legitimate, non-


discriminatory reason for the termination, the burden then returns to Ms. Pidgeon

to raise a genuine issue of material fact that the non-discriminatory reason offered

by Sheriff Sid Gautreaux is merely pretextual. See Willis, 445 F. 3d at 420. Ms.

Pidgeon may meet the burden of establishing pretext and avoid summary judgment

if the evidence taken as a whole ( 1)        creates a fact issue as to whether Sheriff Sid


Gautreaux' s stated reason was what actually motivated him and (                            2)   creates   a




reasonable inference that gender was a determinative factor in her termination. See


Vadie v. Mississippi State University, 218 F. 3d 365, 374 n. 23 ( 5th Cir. 2000).

       Ms. Pidgeon contends that she was wrongfully terminated because of her

gender.   Specifically,   she     asserts that, even though           she     violated      policies   and



procedures of EBRSO, other similarly situated male employees received less harsh


                                                   8
methods of discipline when they engaged in the same conduct.                           Because Ms.


Pidgeon has not offered direct evidence of discrimination, her claim is properly

analyzed under the McDonnell Douglas framework.


      Sheriff Sid Gautreaux does not dispute that Ms. Pidgeon has shown that she

is a member of a protected class, she was qualified for her position, she suffered an

adverse employment decision,         and she was replaced by a male. Since it is

undisputed that Ms. Pidgeon has established a prima facie case of discrimination, a

presumption      of discrimination       arises,    and   the   burden   shifts   to    Sheriff Sid


Gautreaux to produce a legitimate, non-discriminatory reason for the termination.

See Guidry, 49 So. 3d at 590. Sheriff Sid Gautreaux contends that Ms. Pidgeon

violated EBRSO' s Policy and Procedure 01- 01. 35 and 03- 15 when she placed the

subordinate deputy in a chokehold. An employer' s claims that an employment

decision was based on a legitimate reason is valid if, objectively, the reason given

is legitimate,    and,   subjectively,    the      employer' s reason is not a pretext for


discrimination. See St. Mary's Honor Center v. Hicks, 509 U.S. 502, 506- 07,                       113


S. Ct. 2742, 125 L.Ed.2d 407 ( 1993).


      Sheriff Sid Gautreaux' s reason for Ms. Pidgeon' s termination is legitimate


and non-discriminatory on its face. Ms. Pidgeon placed a subordinate deputy in a

chokehold,   which was a violation of EBRSO' s policies and procedures. The


subordinate deputy could not breathe and was crying while the incident occurred,

and Ms. Pidgeon did not release the chokehold until the subordinate deputy put her

key into Ms. Pidgeon' s forearm.

      Further, Sheriff Sid Gautreaux' s reason for the termination is not merely a

pretext for discrimination since Ms. Pidgeon cannot show evidence of disparate


treatment or demonstrate that the proffered explanation is false. See Desport v.


Shamrock Energy Solutions, LLC, No. 19- 12446, 2021 WL 5907701,                         at *   4 ( E.D.


La. Dec. 14, 2021) ( Brown, CJ.). Ms. Pidgeon cannot show that she was treated




                                                   6
differently than other male employees who engaged in the same conduct. The

affidavit of Warden Grimes demonstrates that Ms.          Pidgeon is not the only

employee who has been terminated by EBRSO after putting a fellow employee in a

chokehold. On January 15, 2016, Deputy Percy Brignac placed Deputy Deontre

Williams in a chokehold while on duty in violation of Policy and Procedure 01-

01. 35 and 03- 15.   Deputy Brignac' s employment was thereafter terminated for

putting Deputy Williams in a chokehold, similarly to Ms. Pidgeon when she put a

subordinate deputy in a chokehold.

       Ms. Pidgeon contends that "[    s] he regularly watched male deputies, while

interacting with one another in [   and]   around the briefing room, joke with each

other, engage in horseplay, and address one another using very coarse language."

She further alleges that "[   s] he regularly watched male deputies grab each other,

place one another in headlocks, make fun of each other' s appearance, get angry

and cuss each other out and then go about their business, without being subjected

to any disciplinary action." However, Ms. Pidgeon only states one specific incident

in her affidavit where she alleges EBRSO treated a male employee more favorably

than she was treated. Ms. Pidgeon asserts that "[ a] t or about September of 2015,


Deputy Julian Knight threw hot coffee in an inmate' s face which is a clear

violation of EBRSO policy and procedure." " Deputy Knight received a seven- day

suspension for his action, but was allowed to resume his employment at the same


rank and income."    This incident involving Deputy Knight is distinguishable from

the   incident involving Ms. Pidgeon because Deputy Knight' s          inappropriate


conduct was not directed at an employee that he had supervisory power over.

       Ms. Pidgeon was the supervisor of the subordinate officer that she put in a


chokehold. The subordinate officer was sitting down in the lobby waiting for a

briefing meeting when Ms. Pidgeon came up behind her, unannounced, and placed

her in a tight chokehold. Further, unlike jokes, horseplay, and very coarse language


                                           10
that Ms. Pidgeon contends some male deputies engage in without recourse, Ms.


Pidgeon, as a supervisor, held the subordinate deputy in a chokehold in a way

where she could not breathe, could not speak, became lightheaded, and began to


cry. Ms. Pidgeon did not release the chokehold until the subordinate officer put her

key into Ms. Pidgeon' s forearm. Her actions are clearly distinguishable from the

others she offers.




      Likewise, Ms. Pidgeon cannot show that EBRSO' s reason or explanation for


terminating her employment is false. Ms. Pidgeon acknowledged that she put the

subordinate deputy in a chokehold and did not release the subordinate deputy until

the subordinate deputy put her key into Ms. Pidgeon' s forearm. Since Ms. Pidgeon

cannot show evidence of disparate treatment or demonstrate that EBRSO' s


explanation is false,   we conclude that EBRSO' s reason for terminating Ms.

Pidgeon' s employment is not a pretext for discrimination.


                                     DECREE


      The summary judgment granted by the Nineteenth Judicial District Court in

favor of the appellee, Sid J. Gautreaux, III, in his official capacity as Sheriff of

East Baton Rouge Parish, and against the appellant, Alice M. Pidgeon, is affirmed.


All costs of this appeal are assessed to Alice M. Pidgeon.


      AFFIRMED.




                                         11